           Case 1:21-cr-00117-TFH Document 42 Filed 07/29/21 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                 :
                                         :
      v.                                 :       CRIMINAL NO. 21-CR-117 (TFH)
                                         :
                                         :
ALEX HARKRIDER                           :


   DEFENDANT’S REPLY TO GOVERNMENT’S RESPONSE TO DEFENDANT’S
              MOTION TO MODIFY RELEASE CONDITIONS



      Mr. Alex Harkrider, through his attorney, Kira Anne West, and pursuant to

18 USC 3142(c)(3, respectfully responds to the government’s response to

defendant’s motion to modify his conditions of release.

Argument

      What the Magistrate Judge did in Texas in this case is moot. This Court

released Mr. Harkrider with restrictive conditions of release which Mr. Harkrider

has completely mastered. As the government points out in their response, Dkt. #40,

the pretrial officers have deferred to the Court in this matter. Id. at p.3. The

government assumes facts not in evidence when it states Mr. Harkrider’s intention

was “to obstruct the historically peaceful transition of power and overthrow the

government.” Id. Moreover, Mr. Harkrider did not “force his way into the capitol.”

Id. The window he went through was already broken and 20-30 people were


                                             1
           Case 1:21-cr-00117-TFH Document 42 Filed 07/29/21 Page 2 of 4




already in the small area where Mr. Harkrider allegedly entered. The government

is misstating the facts.

      But what is most troubling to Mr. Harkrider is that here, the government,

which bears the burden of providing justification for pretrial deprivation of liberty,

opposes this motion, with generalized unfounded speculation and non-sequiturs.

Ultimately, its reasoning is an affront to due process.

      First, large numbers of people entered the Capitol building on January 6,

2021. Many of them have been identified and charged with crimes. Others remain

unidentified and uncharged. But it is apparent from the public record, including

many that have already pled guilty, that these many people acted with a wide

diversity of motivations. There is no basis for the conclusion that all those people

shared an identical set of motives or beliefs and, therefore, it would be illogical and

unfair for the Court to accept the Government's invitation to merely presume that

Mr. Harkrider acted on January 6th, 2021, in accord with a specific belief or set of

beliefs that the Government attributes to the entire population who entered the

Capitol.

      Second, the Government has proffered no evidence to support its contention

that Mr. Harkrider currently stands in agreement with any statement made

since January 6, 2021, by former President Trump. Thus, the Government's efforts

to rely on the former President's more recent statements to oppose Mr. Harkrider’s
                                           2
        Case 1:21-cr-00117-TFH Document 42 Filed 07/29/21 Page 3 of 4




motion amount to nothing more than fear-mongering and reliance on a kind of

guilt-by-supposed-association.

      Finally, and relatedly, the Government's attempt to rely on the Accused's

supposed ideological views is a disturbing departure from the duties of federal

prosecutors. In 1940, Attorney General (and future Supreme Court Justice) Robert

Jackson sternly admonished a gathering of U.S. Attorneys to avoid the "realm" in

which "the real crime becomes that of being unpopular with the predominant or

governing group, being attached to the wrong political views, or being personally

obnoxious to ... the prosecutor himself." Robert Jackson, "The Federal Prosecutor"

(1940), at p.5 (https://www.justice.gov/sites/default/files/ag/legacy/2011/09/16/04-

01-1940.pdf).

Conclusion

      Mr. Harkrider’s life has been completely upended. He treats his PTSD with

doing good-by helping others. All he is asking this Court to do is allow him to

volunteer in his community. The combination of conditions that were ordered

when Mr. Harkrider was initially released, without the electronic monitoring,

would assure this Court of the safety of the community and his presence at trial.

                                       Respectfully submitted,

                                       KIRA ANNE WEST



                                         3
           Case 1:21-cr-00117-TFH Document 42 Filed 07/29/21 Page 4 of 4




                                       By:              /s/
                                              Kira Anne West
                                              DC Bar No. 993523
                                              712 H Street N.E., Unit 509
                                              Washington, D.C. 20002
                                              Phone: 202-236-2042
                                              kiraannewest@gmail.com
                                              Attorney for Mr. Harkrider


                                 CERTIFICATE OF SERVICE

         I hereby certify on the 29th day of July, 2021, a copy of same was delivered to the

parties of record, by email pursuant to the Covid standing order and the rules of the Clerk of

Court.

                                                          /S/

                                                      Kira Anne West




                                                 4
